Citation Nr: 0937022	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to service connection for a brain disorder 
requiring surgery, to include as secondary to a fall in 
service.

2.  Entitlement to service connection for a paralyzing 
disorder, to include as secondary to a fall in service.

3.  Entitlement to service connection for a spinal cord 
disorder, to include as secondary to a fall in service.

4.  Entitlement to service connection for headaches, to 
include as secondary to a fall in service.

5.  Entitlement to service connection for hemorrhoids, to 
include as secondary to a fall in service.

6.  Entitlement to service connection for stomach ulcers, to 
include as secondary to a fall in service.

7.  Entitlement to special monthly compensation (SMC). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
September 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought.

In May 2007, the Veteran presented testimony during a hearing 
before RO personnel, and; in December 2008, testimony was 
presented before the undersigned Veterans Law Judge sitting 
at the RO.  Transcripts of those hearings are of record.  The 
appellant submitted additional evidence to the Board, waiving 
agency of original jurisdiction consideration of the 
evidence, which evidence is accepted for inclusion in the 
record.  See 38 C.F.R. § 20.1304 (2008). 

In a February 2009 decision, the Board remanded these issues 
for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An arteriovenous malformation (AVM) or related disorder 
was not recorded in the Veteran's March 1970 service entrance 
examination report.

2.  Probative evidence clearly and unmistakably shows that 
the Veteran's congenital brain disorder preexisted service 
and was not aggravated by service, and that, therefore, there 
is no medical nexus between the Veteran's brain disorder and 
service.

3.  The Veteran's current paralyzing disorder was first 
demonstrated many years after service and has not been shown 
to have had its onset during service or to be in any way 
causally related to service.  

4.  The Veteran's current spinal cord disorder was first 
demonstrated many years after service and has not been shown 
to have had its onset during service or to be in any way 
causally related to service.  

5.  The Veteran's current headaches were first demonstrated 
many years after service and have not been shown to have had 
its onset during service or to be in any way causally related 
to service.  

6.  The Veteran's current hemorrhoids were first demonstrated 
many years after service and have not been shown to have had 
its onset during service or to be in any way causally related 
to service.  

7.  The Veteran's current stomach ulcers were first 
demonstrated many years after service and have not been shown 
to have had its onset during service or to be in any way 
causally related to service.  

8.  The Veteran currently has no service connected 
disabilities.


CONCLUSIONS OF LAW

1.   The Veteran's brain disorder requiring surgery was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
101, 1101, 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2008). 

2.  A paralyzing disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1101, 1131, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.

3.  A spinal cord disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1101, 1131, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.

4.  The Veteran's headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1101, 1131, 
5103, 5103A, 5107; 38 C.F.R. § 3.303.

5.  The Veteran's hemorrhoids were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1101, 1131, 
5103, 5103A, 5107; 38 C.F.R. § 3.303.

6.  The Veteran's stomach ulcers were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1101, 1131, 
5103, 5103A, 5107; 38 C.F.R. § 3.303.

7.  There is no legal basis for an award of SMC.  38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. § 3.350 (2008); Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2004 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate his claims for service connection and 
SMC.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The July 2004 letter also asked that the Veteran send the RO 
any additional evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The December 2004 rating decision reflects the 
initial adjudication of the claims after issuance of this 
letter.  Hence, the July 2004 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.

A March 2006 letter provided general information as to how, 
in the event service connection is granted, VA assigns 
disability ratings and effective dates, as well as the type 
of evidence that impacts these determinations.  After 
issuance of the March 2006 letter, and opportunity for the 
Veteran to respond, the February 2008 supplemental statement 
of the case (SSOC) reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the aforementioned notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, private treatment records and the report 
of an April 2009 VA examination.  It is noted that the 
service treatment records include sick call treatment reports 
dated between August 1970 and September 1972 and include 
records pertaining to an unrelated condition as noted by the 
Veteran in a March 2008 statement.  Also of record and 
considered in connection with the current appeal are various 
written statements provided by the Veteran and his 
representative on his behalf as well as the transcript of his 
December 2008 hearing.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the mattes on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.) 


I.  Entitlement to service connection for a brain disorder 
requiring surgery, to include as secondary to a fall in 
service.

For purposes of entitlement to benefits, the law provides 
that congenital defects are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for congenital defects unless such defect 
was subjected to a superimposed disease or injury which 
created additional disability.  See VAOPGCPREC 82-90, 55 Fed. 
Reg. 45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury). 

Service connection for congenital defects is precluded, 
although service connection is available for congenital 
diseases that are aggravated in service.  Quirin v. Shinseki, 
22 Vet. App. 390 (2009); 38 C.F.R. § 3.303(c) (2008).

Accordingly, the Board must inquire first as to whether the 
appellant was sound at entry to service.  See 38 C.F.R. § 
3.306 (2008); see also Quirin, supra. 

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The presumption of soundness can be rebutted if clear 
and unmistakable evidence demonstrates that the disease or 
injury existed prior to enrollment.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  38 C.F.R. § 3.306(a).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996). 

In the instant case, an AVM or related disorder was not 
recorded in the Veteran's March 1970 service entrance 
examination report.  Service treatment records show that the 
Veteran indicated that he had a history of a head injury at 
his March 1970 enlistment examination but there was no 
reference to an AVM condition.   Therefore, he is presumed to 
have been in sound condition with respect to this disability 
at service entrance.  See 38 C.F.R. § 3.304(b).

The Board nevertheless finds that the evidence of record 
clearly and unmistakably demonstrates the Veteran's AVM is a 
congenital condition and as such, by its nature, pre-existed 
active service.  In this regard, the April 2009 VA examiner 
indicated that AVM was a congenital condition as it was an 
abnormal connection between arteries and veins in the brain.  
The examiner noted that AVM developed during fetal 
development and that AVM's were "the most dangerous 
congenital vascular malformations".  For these reasons, the 
Board finds the Veteran's AVM clearly and unmistakably pre-
existed his active service. 

Thus, the Board must therefore determine if the Veteran's 
brain disorder requiring surgery was aggravated in service.

While service connection may be granted for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), in 
this case, there is no persuasive evidence that any 
underlying AVM was aggravated in service, resulting in the 
current brain disorder.  

Service treatment records, which include report of treatment 
at sick call,  fail to show any complaint or treatment for a 
brain disorder.  Service treatment records show that the 
Veteran indicated that he had a history of a head injury at 
his March 1970 enlistment examination.  Additionally, at his 
September 1972 separation examination, the Veteran reported 
that he had trauma to the scalp which left him unconscious 
for 24 hours when he was 8 years old.  

Post-service, in a January 2007 letter, Dr. Sultan noted that 
the Veteran had a past medical history that was significant 
for head trauma in 1971.  The Veteran also had intracranial 
AVM with hemorrhage, status post brain surgery in 1996 and 
1997.  Secondary to his AVM, the Veteran suffered from 
paraplegia, a history of headaches since 1971, has a fever of 
unknown origin, hyperlipidemia, gastroesophageal reflux 
disease and hypertension.  The private doctor stated that he 
could not rule out the interconnection of the head trauma and 
the Veteran's hemorrhagic AVM's.  The doctor stated that it 
was a probability that the Veteran's head trauma caused some 
disruption in the brain blood supply and resulted in AVM 
which became hemorrhagic and resulted in surgery that caused 
paralysis.

In a letter received in May 2007, P.E.B., an individual who 
was the Veteran's roommate in the service noted that he 
remembered an incident in Guam in 1971 when the Veteran 
returned from a hike and was "covered from head to toe with 
bruises and scratches".  He recalled the Veteran telling him 
that he had taken a bad fall on slippery rocks and that he 
had gone to the infirmary where he was placed in bandages.

In an August 2008 letter and at the December 2008 hearing, 
the Veteran's wife, a registered nurse, stated that the 
Veteran's fevers of unknown origins had resolved since the 
Veteran's 1997 surgery.

At a hearing before the RO in May 207, the Veteran testified 
that he suffered injuries, including a head injury when 
jumping off a cliff with a waterfall in Guam.  He stated that 
he fell and hit his head.  He testified that he went to sick 
call for treatment and he remember them prescribing a salve 
to treat the cuts.  The Veteran's wife also testified that 
she had known the Veteran since the time he was discharged 
from service.  She stated that he had fevers.  She indicated 
that in approximately 1996 after the Veteran became 
paralyzed, he had a work-up to determine if he was exposed to 
malaria which were negative.  He indicated that his P.E.B 
returned from TDY about one week later and observed the 
Veteran's bruises and cuts from the fall.  

The Veteran and his wife testified a hearing before the 
undersigned in December 2008.  He testified that he was 
injured while stationed in Guam when he fell off a cliff.  He 
indicated that he was treated with pain pills, and a salve 
for the cuts.  He was also placed on a short-term light duty 
assignment.  His wife indicated that the Veteran began have 
symptoms in 1995 and received a diagnosis of AVM in 1996.  
She also testified that shortly after service the Veteran had 
fevers, which would occur every couple of months.  It was 
note that Dr. Sultan had rendered an opinion regarding the 
relationship of the Veteran's current diagnosis to service.  
At the hearing, a video statement of P.E.B. was submitted.  
The Veteran's wife also testified about the other related 
disabilities.  

The undersigned has viewed the video statement of P.E.B.  He 
stated that he served with the Veteran in Guam and that they 
were roommates during that time.  He indicated that after 
coming back from TDY, the Veteran looked like he had been in 
a car wreck, with a bandana or bandage on his head and 
scratches and cuts on his body.  He stated that the Veteran 
told him he had gone to the falls and had fallen.  He 
indicated that he asked the Veteran if he had gone to sick 
call and the Veteran said that he had.  He indicated that 
while the Veteran did not complain about the injury, he moved 
slowly for a long while. 

As noted above, the Veteran underwent a VA examination in 
April 2009.  The examiner noted that there was no 
documentation of evaluation or treatment for head injury 
during service.  The examiner also noted that the Veteran 
suffered a concussion when he was 8 years old where he was 
unconscious for 24 hours.  The examiner noted that 
intracranial AVM was a congenital developmental defect or 
disease.  The examiner opined that the Veteran's AVM status 
post brain surgery in 1996 and 1997 was less likely than not 
secondary to injury occurred or aggravated during service as 
AVM was a congenital condition.  The examiner indicated that 
AVM was a congenital condition as it was an abnormal 
connection between arteries and veins in the brain.  The 
examiner noted that AVM developed during fetal development 
and that AVM's were "the most dangerous congenital vascular 
malformations".  The examiner noted that literatures 
reviewed did not show that a traumatic etiology for 
intracranial AVM.

Clearly, there is a conflict in the medical evidence 
regarding the etiology of the Veteran's brain disorder, 
specifically whether the Veteran's military service is 
implicated.  By law, the Board is obligated under 38 U.S.C.A. 
§ 7104(d) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The January 2007 opinion of the private doctor stated that he 
could not rule out the interconnection of the head trauma and 
the Veteran's hemorrhagic AVM's as it was a probability that 
the Veteran's head trauma caused some disruption in the brain 
blood supply and resulted in AVM.  However, the fact that the 
opinion is relatively speculative in nature limits its 
probative value.  An examiner's opinion that a current 
disorder "could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, supra (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative). 

Additionally, the January 2007 doctor did not have the 
benefit to review the claims file or any pertinent post- 
service medical records and no rationale was provided for 
this opinion.  The examiner also did not provide any specific 
evidentiary or medical basis for the opinion.  The Board 
notes that, in assessing evidence such as medical opinions, 
the failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).

Given that he did not review the Veteran's service treatment 
records, the January 2007 private doctor also did not 
acknowledge the Veteran's preexisting AVM and explain why 
aggravation was shown in service. 

The Board also notes that the private doctor's opinion noting 
that it was a possibility that the Veteran's AVM was 
connected with in head trauma in service was apparently based 
in part on the Veteran having experienced significant head 
trauma in 1971.  Although the Veteran's roommate in his March 
1997 letter indicated that he saw the Veteran in 1971 with 
bruises and scratches after an apparent fall, the Board notes 
that the Veteran's service treatment records are completely 
negative for complaints or treatments involving head trauma 
at any time during his service.  The filtering of the 
Veteran's account of his military service through his 
physician does not transform his account into competent 
medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.  See Leshore v. Brown, 8 Vet. App. 409 
(1995).

Additionally, while the Veteran's wife is a registered nurse, 
her statements and testimony present observations of the 
Veteran's symptoms.  While the Board notes that the Veteran's 
wife is a registered nurse, there is no adequate foundation 
in the current record to establish that she has the 
education, training, or clinical experience to offer medical 
diagnoses or nexus opinions.  Cf. Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2007).

By contrast, the Board accords great probative value to the 
April 2009 VA examiner's opinion as the examiner reviewed the 
claims file and explained his conclusions based on his 
analysis of the evidence in the claims file.  The April 2009 
examiner also addressed the Veteran's preexisting AVM and 
determined that there was no aggravation in service as 
literature showed no traumatic etiology for intracranial AVM 
while also noting that the Veteran had suffered head trauma 
when he was 8 years old.  For these reasons the Board finds 
the April 2009 VA examiner's opinion to be the most 
probative.  

As a result the Board finds that the Veteran's claim for 
entitlement to service connection for a brain disorder 
requiring surgery, is denied as the most probative evidence 
found that the Veteran's brain disorder disability is not 
related to the Veteran's service, to include as secondary to 
a fall in service.




II.  Entitlement to service connection for a paralyzing 
disorder, to include as secondary to a fall in service.

Service treatment records fail to show any complaint or 
treatment for a paralyzing disorder and are negative for a 
fall in service.  

A November 1997 private treatment note diagnosed the Veteran 
with paraplegia secondary to a cord injury secondary to AV 
fistula.

In the January 2007 letter, a private doctor noted that the 
Veteran suffered from paraplegia.  The private doctor stated 
that it was a probability that the Veteran's head trauma in 
1971 caused some disruption in the brain supply and resulted 
in AVM which became hemorrhagic, which resulted in surgery 
that caused paralysis.

As noted above, the Veteran underwent a VA examination in 
April 2009.  The examiner noted that there was no 
documentation of evaluation or treatment for head injury 
during service.  The examiner noted that intracranial AVM was 
a congenital developmental defect or disease.  The examiner 
opined that the Veteran's AVM status post brain surgery in 
1996 and 1997 was less likely than not secondary to injury 
occurred or aggravated during service as AVM was a congenital 
condition.  

The Board notes that multiple private doctors have attributed 
the Veteran's current paralyzing disorder to his AVM.  
Specifically, the January 2007 private doctor opined that the 
Veteran's AVM resulted in surgery that caused paralysis.  

As detailed above, the Board has found that the most 
probative opinion determined that the Veteran's AVM status 
post brain surgery in 1996 and 1997 was less likely than not 
secondary to injury occurred or aggravated during service as 
AVM was a congenital condition.  

As a result the Board finds that the Veteran's claim for 
entitlement to service connection for a paralyzing disorder, 
to include as secondary to a fall in service, is denied as 
the most probative evidence found that the Veteran's 
paralysis disability is not related to the Veteran's service, 
to include as secondary to a fall in service.


III.  Entitlement to service connection for a spinal cord 
disorder, to include as secondary to a fall in service.

Service treatment records fail to show any complaint or 
treatment for a spinal cord disorder and are negative for a 
fall in service.  

A November 1997 private treatment note diagnosed the Veteran 
with paraplegia secondary to a cord injury secondary to AV 
fistula.

As noted above, the Veteran underwent a VA examination in 
April 2009.  The examiner noted that there was no 
documentation of evaluation or treatment for head injury 
during service.  The examiner noted that intracranial AVM was 
a congenital developmental defect or disease and opined that 
the Veteran's AVM status post brain surgery in 1996 and 1997 
was less likely than not secondary to injury occurred or 
aggravated during service as AVM was a congenital condition.  

The Board notes that the November 1997 private treatment note 
attributed the Veteran's current spinal cord disorder to his 
AVM.  

As detailed above, the Board has found that the most 
probative opinion determined that the Veteran's AVM status 
post brain surgery in 1996 and 1997 was less likely than not 
secondary to injury occurred or aggravated during service as 
AVM was a congenital condition.  

As a result the Board finds that the Veteran's claim for 
entitlement to service connection for a spinal cord disorder 
is denied as the most probative evidence found that the 
Veteran's spinal cord disability is not related to the 
Veteran's service, to include as secondary to a fall in 
service.


IV.  Entitlement to service connection for headaches, to 
include as secondary to a fall in service.

Service treatment records fail to show any complaints or 
treatments for headaches and are negative for a fall in 
service.  

A January 2003 MRI diagnosed the Veteran with headaches and a 
history of AVM.

In September 2003, the Veteran underwent a neurology 
consultation.  The private neurologist noted that the 
Veteran's headaches began around 2002.  The Veteran denied a 
history of  headaches prior to his diagnosis of AV fistula.  
The diagnosis was unilateral headaches that were associated 
at the site of the surgery performed seven years ago for his 
AVM.

The Board notes that this neurology treatment note attributed 
the Veteran's current headaches to his AVM.  

As detailed above, the Board has found that the most 
probative opinion determined that the Veteran's AVM status 
post brain surgery in 1996 and 1997 was less likely than not 
secondary to injury occurred or aggravated during service as 
AVM was a congenital condition.  

As a result the Board finds that the Veteran's claim for 
entitlement to service connection for headaches is denied as 
the most probative evidence found that the Veteran's 
headaches are not related to the Veteran's service, to 
include as secondary to a fall in service.


V.  Entitlement to service connection for a hemorrhoids, to 
include as secondary to a fall in service.

Service treatment records fail to show any complaints or 
treatments for hemorrhoids and are negative for a fall in 
service.  

The Veteran underwent a hemorrhoidectomy in June 2003.  

The record does not contain any competent evidence linking 
the current hemorrhoid condition to service or a fall in 
service.

As there is no competent opinion linking the current 
disability to service and no evidence of hemorrhoids in 
service, the preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection.


VI.  Entitlement to service connection for stomach ulcers, to 
include as secondary to a fall in service.

Service treatment records fail to show any complaints or 
treatments for stomach ulcers and are negative for a fall in 
service.  

Post-service, a January 2007 letter, a private doctor noted 
that the Veteran had a past medical history that was 
significant for head trauma in 1971.  Secondary to his AVM, 
the Veteran suffered from gastroesophageal reflux disease.

As noted above, the Veteran underwent a VA examination in 
April 2009.  The examiner noted that there was no 
documentation of evaluation or treatment for head injury 
during service.  The examiner noted that intracranial AVM was 
a congenital developmental defect or disease and opined that 
the Veteran's AVM status post brain surgery in 1996 and 1997 
was less likely than not secondary to injury occurred or 
aggravated during service as AVM was a congenital condition.  

The Board notes that the January 2007 private doctor 
attributed the Veteran's current stomach disorder to his AVM.  

As detailed above, the Board has found that the most 
probative opinion determined that the Veteran's AVM status 
post brain surgery in 1996 and 1997 was less likely than not 
secondary to injury occurred or aggravated during service as 
AVM was a congenital condition.  

As a result the Board finds that the Veteran's claim for 
entitlement to service connection for stomach ulcers is 
denied as the most probative evidence found that the 
Veteran's stomach condition not related to the Veteran's 
service, to include as secondary to a fall in service.

All Service Connection Claims

In addition to medical evidence, the Board has considered the 
assertions advanced by the Veteran and by his representative, 
on his behalf.  However, to the extent that the Veteran and 
his representative are attempting to support the claims for 
service connection on the basis of assertions, alone, such 
evidence must fail.  As indicated above, these claims turns 
on the matter of whether there exists a medical nexus between 
current disability and service-a matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the Veteran and his 
representative are not shown to be other than laypersons 
without appropriate medical training and expertise, neither 
is competent to provide a probative (i.e., persuasive) 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Again, it is noted that while the Veteran's wife is a 
registered nurse, there is no adequate foundation in the 
current record to establish that she has the education, 
training, or clinical experience to offer medical diagnoses 
or nexus opinions.  Cf. Cox v. Nicholson, 20 Vet. App. 563, 
569 (2007).

Because the most probative opinion is against the claims, the 
Board concludes that the preponderance of the evidence is 
against the grant of service connection.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


VII.  Entitlement to special monthly compensation (SMC).

Governing Law and Regulation

If a veteran, as the result of service-connected disability, 
has such significant disabilities as to be in need of regular 
aid and attendance, he shall be entitled to SMC benefits.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352.

Since the claims for service connection for a brain disorder 
requiring surgery, a paralyzing disorder, a spinal cord 
disorder, headaches, hemorrhoids and stomach ulcer, to 
include as secondary to a fall are denied, and the Veteran 
has no other service-connected disabilities, there is no 
legal basis to consider the Veteran's claim of entitlement to 
SMC.  38 C.F.R. § 3.350.  In the absence of a service 
connected disability, the claim for SMC must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for a brain disorder 
requiring surgery, to include as secondary to a fall in 
service is denied.

Entitlement to service connection for a paralyzing disorder, 
to include as secondary to a fall in service is denied.

Entitlement to service connection for a spinal cord disorder, 
to include as secondary to a fall in service is denied.

Entitlement to service connection for headaches, to include 
as secondary to a fall in service is denied.

Entitlement to service connection for hemorrhoids, to include 
as secondary to a fall in service is denied.

Entitlement to service connection for stomach ulcers, to 
include as secondary to a fall in service is denied.

Entitlement to SMC is denied. 


____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


